[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] ORDER RE: ATTORNEY FEES AND COSTS
The defendant has moved for a contribution by the plaintiff to her attorney's fees and expert fees to evaluate certain property as of the time of the marriage. The motion for attorney's fees is denied without prejudice. The motion for evaluator fees is granted.
The plaintiff is ordered to deposit the sum of $10,000.00 with his attorney some or all of which will be available to the defendant for expert evaluator fees. The defendant's attorney will present invoices for these services to the plaintiffs attorney. If there is no dispute as to the reasonableness of the bill, the plaintiffs attorney will pay it. If there is a dispute, the parties will seek a ruling from the court. CT Page 4852
The court is mindful that this decision has been delayed and that the delay may have caused one or both parties to be unprepared for the hearing scheduled later this month. If that is so, the court will entertain a continuance request for a period not to exceed seven weeks.
Orders will enter accordingly.
The Court,
Gruendel, J.